Citation Nr: 0925821	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-29 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected 
aggravation of a symptomatic congenital anomaly of the 
lumbosacral spine with chronic muscular tenderness and 
ligamentous strain of the lumbar spine.  

2.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to service-connected 
aggravation of a symptomatic congenital anomaly of the 
lumbosacral spine with chronic muscular tenderness and 
ligamentous strain of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from August 1940 to December 1943.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Lincoln, Nebraska.  

Procedural history

A March 1944 rating decision by the RO in Pittsburgh, 
Pennsylvania granted the Veteran's claim for service 
connection for chronic, hypertrophic arthritis of the 
articular facets of the dorsal and lumbar vertebrae and 
sacroiliac joints (later reclassified as aggravation of a 
symptomatic congenital anomaly of the lumbosacral spine with 
chronic muscular tenderness and ligamentous strain of the 
lumbar spine), hereinafter referred to as a back disability.  

In the May 2007 rating decision, the RO denied the Veteran's 
claims for service connection for a bilateral hip condition 
and a bilateral knee condition, both to include as secondary 
to the service-connected back disability.  The Veteran 
expressed disagreement with that decision in May 2007, and a 
Decision Review Officer (DRO) provided the Veteran with an 
August 2007 statement of the case (SOC) which was also 
unfavorable to the Veteran's claims.  An appeal was perfected 
with the Veteran's submission of a substantive appeal (VA 
Form 9) in August 2007.  

The Veteran was scheduled to appear at the Lincoln RO to have 
a personal hearing with a Veterans Law Judge.  The Veteran 
failed to appear for said hearing, and he has not since asked 
for such to be rescheduled.  Accordingly, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).  

In June 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket due to his advanced age.  
See 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record is against a finding that the Veteran's bilateral hip 
condition is the result of his military service or his 
service-connected back disability.  

2.  The weight of the competent and probative evidence of 
record is against a finding that the Veteran's bilateral knee 
condition is the result of his military service or his 
service-connected back disability.  


CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A bilateral hip disability is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2008).

3.  A bilateral knee disability was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A bilateral knee disability was not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his bilateral hip 
condition and bilateral knee conditions are related to his 
active military service, to include his service-connected 
back disability.  Because the two issues on appeal involve 
the application of identical law to virtually identical 
facts, for the sake of economy the Board will address them 
together.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated December 12, 2006 and August 15, 2007 and secondary 
service connection in the aforementioned August 2007 letter.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2006 and August 2007 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letters informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The December 2006 and August 2007 letters specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the aforementioned December 2006 and August 2007 
VCAA letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the December 2006 and August 
2007 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims:  when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

In any event, because the Veteran's claims are now being 
denied by the Board, elements (4) and (5) are moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the evidence of record 
includes several lay statements regarding the Veteran's 
condition, and VA has obtained the Veteran's VA outpatient 
medical records.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examination 
in August 2007 and December 2006.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The reports of these examinations reflect that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination were adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran and his representative have not contended otherwise.
 
The Veteran's complete service treatment records are not 
associated with the claims folder.  An April 2007 Formal 
Finding on the Unavailability of Service Medical Records 
reflects that portions of the Veteran's service treatment 
records are missing and are presumed to have been lost in a 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  The February 2006 Formal 
Finding also notes that a letter which was sent to the 
Veteran requesting any such service medical records elicited 
no response from the Veteran.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a Veteran's service treatment 
records.  The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate 
the Veteran's complete service treatment records.  The RO 
first submitted a request to the NPRC in February 2007, 
asking for all available military medical and dental records 
for the Veteran.  There is no indication that a complete set 
of the Veteran's service treatment records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the Veteran withdrew his 
request for a BVA hearing. 

Accordingly, the Board will proceed to a decision.  



	(CONTINUED ON NEXT PAGE)





Pertinent law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis 
(degenerative joint disease), when such are manifested to a 
compensable degree within the initial post-service year.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2008); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512

Analysis

Initial matter - the missing service treatment records

As was noted in the Board's VCAA discussion above, the 
Veteran's complete service treatment records are unable to be 
located and appear to have been destroyed in a July 1973 fire 
at the National Personnel Records Center in St. Louis, 
Missouri.  Efforts to locate those records have been 
fruitless.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].  

The service treatment reports which are in the file document 
in-service complaints of hip and knee pain.  As will be 
discussed below, the claims are being denied based on a lack 
of medical nexus.  Thus, the missing service treatment 
records, although unfortunate, does not impact the outcome of 
this case.

Discussion

The Veteran's contentions are somewhat unclear.  He claims 
that his bilateral hip and knee conditions are the result of 
his service-connected back disability.  
The record on appeal shows that the Veteran aggravated a 
preexisting back injury in a motor vehicle accident during 
military service in 1942.  It therefore appears that the 
Veteran is in fact contending that (1) the same in-service 
incident which caused the service-connected aggravation of 
the back disability also caused the bilateral hip and knee 
conditions for which he now seeks service connection and/or 
(2) the service-connected back disability caused the 
bilateral hip and knee disabilities.
 The Board will therefore address the Veteran's claims on 
both a direct and a secondary basis.  

The Veteran is currently diagnosed with coxarthritis of the 
bilateral hips and degenerative joint disease of the 
bilateral knees.  See August 2007 and December 2006 VA 
compensation and pension (C & P) examination reports.  
Hickson/Wallin element (1) is satisfied.  In addition, as is 
noted elsewhere in this decision, service connection is in 
effect for aggravation of a symptomatic congenital anomaly of 
the lumbosacral spine with chronic muscular tenderness and 
ligamentous strain of the lumbar spine.  Accordingly, Wallin 
element (2) has been satisfied.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

Concerning disease, as noted above a portion of the Veteran's 
service treatment records are missing.  However, the Board 
notes that the Veteran does not assert that his current 
bilateral hip and knee conditions are the result of any in-
service disease.  With respect to the one year presumptive 
period found in 38 C.F.R. § 3.309(a), the Board notes that 
the claims folder is void of any evidence that the Veteran 
received medical treatment for degenerative joint disease of 
his bilateral hips or knees within the one year presumptive 
period found in 38 C.F.R. § 3.309(a).  Accordingly, in-
service disease is not demonstrated.

Concerning in-service injury, the Veteran contends that his 
bilateral hip and knee conditions are the result of a 1942 
motor vehicle accident during the Veteran's active service in 
Tennessee.  A September 1943 service treatment record notes 
"Straight leg raising is painful [to the Veteran's back] as 
is extension of the hips.  Even flexion of the hips and any 
attempt to place the thigh on the abdomen causes back pain."  
See a September 1943 service medical record.  Concerning the 
Veteran's bilateral knee condition, the Board notes that the 
September 1943 service treatment record also notes the 
Veteran's back pain and that "The pain [in the Veteran's 
back] radiates down his right leg to the knee occasionally 
and the left knee also hurts at times."  See a September 
1943 service medical record.  

While an October 1943 Certificate of Disability for Discharge 
and December 1943 service treatment record are devoid any 
diagnosis of injury or disability of either of the Veteran's 
hips or knees, the September 1943 service treatment record 
indicates that the Veteran complained of pain in his hips and 
knees associated with the back injury he sustained in the 
1942 motor vehicle accident.  Accordingly, Hickson element 
(2) is arguably met.  

Concerning crucial Hickson/Wallin element (3), medical nexus, 
there is no competent evidence of record that establishes a 
causal relationship between the Veteran's currently diagnosed 
bilateral hip and knee conditions and his military service, 
to include as secondary to service-connected aggravation of a 
symptomatic congenital anomaly of the lumbosacral spine with 
chronic muscular tenderness and ligamentous strain of the 
lumbar spine.  No such relationship was found in the August 
2007 or December 2006 VA C & P examination; indeed, as 
described below, the examiners specifically ruled out such a 
relationship.  No such relationship is alluded elsewhere in 
the medical records.  

The August 2007 VA C & P examiner noted the time lapse 
between the 1942 motor vehicle accident and the Veteran's 
complaints of pain in either hip or knee and the Veteran's 
inability to establish when his joint pain first manifested.  
The examiner opined that "The service incurred [motor 
vehicle accident] occurred roughly 65 years ago.  However, no 
records indicate complaints or injuries at the time of the 
[motor vehicle accident].  At this point, the Veteran cannot 
state the onset of joint pain.  I would be resorting to mere 
speculation to state whether the Veteran's degenerative 
changes in the hips and knees are cause by the [service]-
incurred [motor vehicle accident] or by the natural disease 
progression of osteo-arthritis."  See the August 2007 VA C & 
P examination report.  

The December 2006 VA C & P examiner was more specific 
regarding the Veteran's assertion that his bilateral hip and 
knee conditions were secondary to his service-connected back 
disability, opining that "It is the opinion of this examiner 
that the [Veteran's] bilateral hip and bilateral knee 
conditions are less likely as not secondary or aggravated by 
his service[-]connected back condition."  See the August 
2007 VA C & P examination report.  In an April 2007 addendum 
to his opinion, the December 2006 VA C & P examiner stated 
"My reason for the stated opinion is that I am unaware of 
any literature suggesting a link between lumbar spondylosis 
and degenerative changes of the hip and knee."  See an April 
addendum to the December 2006 VA C & P examination report.  

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself believes that his 
bilateral hip and knee conditions are somehow related to his 
military service, this is not a competent source of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

The Veteran appears to contend that his bilateral hip and 
knee conditions began in service and continued thereafter.  
See the May 2009 informal hearing presentation of the 
Veteran's representative.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 119 (1999) [there must be medical evidence 
on file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Concerning the Veteran's bilateral hip condition, 
significantly, there is no evidence of complaints of or 
treatment for pain in either hip until a January 1958 VA 
examination, at which time the VA examiner noted that "hip 
joint motion appears to be normal."  See a January 1958 VA 
examination report.  Further, the Veteran did not report pain 
in either hip in VA examinations dated July 1944, November 
1945 and January 1948.  Moreover, x-rays of the Veteran's 
hips dated July 1944, November 1945, February 1962, January 
1965 do not show degenerative changes in either hip.  See VA 
examination reports dated July 1944, November 1945, January 
1948, February 1962 and January 1965.  

Concerning the Veteran's bilateral knee condition, there is 
no evidence of complaints of or treatment for pain in either 
knee after the September 1943 service medical record until 
the August 2003 VA examination, at which time the Veteran 
complained of "weakness in his legs".  See an August 2003 
VA examination report.  Further, the Board notes that the 
Veteran did not report pain in either knee in VA examinations 
dated July 1944, November 1945 and January 1948, February 
1962 or January 1965.  See VA examination reports dated July 
1944, November 1945, January 1948, February 1962 and January 
1965.  Additionally, there is no x-ray evidence of 
degenerative joint disease of the Veteran's bilateral knees 
until the above-mentioned December 2006 VA C & P examination, 
more than 64 years after the 1942 motor vehicle accident.  

The Board finds it to be particularly significant that there 
is no competent medical evidence of a bilateral hip condition 
for at least 15 years after service and a bilateral knee 
condition for six decades after service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].

For those reasons, the Board finds that the Veteran's claim 
fails for lack of evidence of Hickson/Wallin element (3).

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's bilateral hip or bilateral knee conditions were 
incurred in or caused by service, or are secondary to his 
service-connected back disability.  A preponderance of the 
evidence is against the claims.  The claims are therefore 
denied.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral hip 
condition, to include as secondary to the service-connected 
back disability, is denied.  

Entitlement to service connection for a bilateral knee 
condition, to include as secondary to the service-connected 
back disability, is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


